IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CARL DEAN EDWARDS,                                      No. 85487
                 Appellant,
                 vs.
                 THE STATE OF NEVADA                                      FILE
                 DEPARTMENT OF CORRECTIONS,                               NOV 08 2022
                 Respondent.




                                       ORDEI? DISMISSING APPEAL

                             This appeal was docketed on October 12, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:


                 cc:   Hon. Steve L. •Dobrescu, District Judge
                       Carl Dean Edwards
                       Attorney General/Carson City
                       White Pine County Clerk



 SUPREME COURT
      OF
       NEVADA



CLERK'S ORDER

 (01, 1,147
                                                                             22- 3514S--